As filed with the Securities and Exchange Commission on December 14, 2012. Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 20-2760393 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4336 Montgomery Ave. Bethesda, Maryland 20814 (301)983-0998 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Ram Mukunda Chief Executive Officer and President India Globalization Capital, Inc. 4336 Montgomery Ave. Bethesda, Maryland, 20814 (301)983-0998 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of all communications to: Mr. John Selvaraj India Globalization Capital, Inc. 4336 Montgomery Ave. Bethesda, Maryland, 20814 Table of Contents Approximate Date of Commencement of Proposed Sale to the Public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reportingcompany) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed maximum offering price per unit (1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Preferred Stock (3) Common Stock, par value $0.0001 per share (3) Warrants Units Total $ $ Table of Contents Not applicable pursuant to Form S-3 General Instruction II.D. An indeterminate aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be issued at indeterminate prices, with an aggregate initial offering price not to exceed $6,000,000. Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities or that are issued in units or represented by depositary shares. There are being registered hereunder such indeterminate number of shares of common stock and preferred stock, such indeterminate principal amount of such indeterminate number of warrants to purchase common stock and/or preferred stock, and such indeterminate number of units as may be sold by the registrant from time to time, which together shall have an aggregate initial offering price not to exceed $6,000,000. Any securities registered hereunder may be sold separately or as units with the other securities registered hereunder. The proposed maximum offering price per unit will be determined, from time to time, by the registrant in connection with the issuance by the registrant of the securities registered hereunder. Subject to footnote (2), there are also being registered hereunder an indeterminate number of shares of preferred stock or common stock that may be issued upon conversion of, or in exchange for, preferred stock registered hereunder or upon exercise of warrants registered hereunder, as the case may be. Estimated solely for the purpose of calculating the registration fee for a primary offering pursuant to Rule 457(o) under the Securities Act of 1933. Pursuant to Rule 457(o) under the Securities Act of 1933 and General Instruction II.D. of Form S-3, which permits the registration fee to be calculated on the basis of the maximum offering price of all the securities listed for the primary offering, the table does not specify by each class information as to the amount to be registered or proposed maximum offering price per unit. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Company shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed or withdrawn without notice.This preliminary prospectus does not, and is not intended to, constitute an offer to sell or a solicitation of an offer to buy, any of these securities nor shall there be any sale of these securities or any solicitation of an offer to buy these securities in any jurisdiction in which such offer, sale or solicitation would be unlawful. PRELIMINARY PROSPECTUS - SUBJECT TO COMPLETION,DATED DECEMBER 14, 2012 Common Stock Preferred Stock Warrants Units From time to time, the Company may offer up to $6,000,000 of any combination of the securities described in this prospectus, either individually or in units. The Company may also offer common stock or preferred stock upon conversion of debt securities, common stock upon conversion of preferred stock, or common stock or preferred stock upon the exercise of warrants. Such securities may be offered and sold by us in one or more offerings with a total aggregate principal amount or initial purchase price not to exceed $6,000,000. This prospectus provides a general description of these securities. We will provide specific information and the terms of the securities being offered in supplements to this prospectus. The supplements may also add, update or change information in this prospectus. Please read this prospectus and any prospectus supplements together with any documents incorporated by reference carefully before investing. This prospectus may not be used to sell securities unless accompanied by a prospectus supplement. We may offer these securities directly to investors, through underwriters, dealers or agents, on a continuous or delayed basis. See “Plan of Distribution.” Each prospectus supplement will provide the terms of the plan of distribution relating to each series of securities. Our Common Stock is currently traded on the NYSE MKT under the symbol “IGC”.As of November 30, 2012 the last reported closing sale price of our Common Stock on the NYSE MKT was $0.16. Our principal executive offices are located at 4336 Montgomery Ave, Bethesda, Maryland 20814, and our telephone number is (301) 983-0998. We may offer these securities directly to investors, through underwriters, dealers or agents, on a continuous or delayed basis. See “Plan of Distribution.” Each prospectus supplement will provide the terms of the plan of distribution relating to each series of securities. Investing in our securities involves risks that you should consider and that are described in our most recent Annual Report on Form 10-K, and any subsequent Quarterly Report on Form 10-Q, which are incorporated by reference into this prospectus or any applicable prospectus supplement. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2012. Table of Contents We have not authorized anyone to provide any information other than that contained or incorporated by reference in this prospectus.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.This prospectus and any applicable prospectus supplement are not offers to sell nor are they seeking an offer to buy these securities in any jurisdiction where the offer or sale is not permitted.The information contained in this prospectus and any applicable prospectus supplement is complete and correct only as of the date on the front cover of such documents, regardless of the time of the delivery of such documents or any sale of these securities. For investors outside the United States:We have not taken any action to permit a public offering of the shares of our Common Stock or the possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than the United States.You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 4 INDIA GLOBALIZATION CAPITAL, INC. 4 THE SECURITIES WE MAY OFFER 9 RISK FACTORS 9 INCORPORATION BY REFERENCE 10 WHERE YOU CAN FIND MORE INFORMATION 10 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 11 USE OF PROCEEDS 11 DILUTION 11 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF WARRANTS 14 DESCRIPTION OF UNITS 16 PLAN OF DISTRIBUTION 16 LEGAL MATTERS 18 EXPERTS 18 EX-5.1:OPINION OF DON A. PARADISO, P.A. EX-23.1: CONSENT OF YOGANANDH & RAM You should rely only on the information incorporated by reference or provided in this prospectus, any prospectus supplement, the registration statement and any other free writing prospectus authorized by us to be provided to you. We have not authorized anyone else to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any state where the offer or sale is not permitted. You should assume that the information in this prospectus and any prospectus supplement, or incorporated by reference, is accurate only as of the dates of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates. Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission (the “SEC”) using a “shelf” registration, or continuous offering, process. Under this shelf registration process, we may, from time to time, offer shares of our common stock, preferred stock, either separately or represented by depositary shares, or warrants to purchase any of such securities, either individually or in units, in one or more offerings, up to a total initial issuance amount of $6,000,000. This prospectus provides you with a general description of the securities we may offer. The specific terms of any securities to be offered will be described in a prospectus supplement. Any prospectus supplement and any related free writing prospectus that we may authorize to be provided to you may also add, update or change information contained in this prospectus. Any statement that we make in this prospectus will be modified or superseded by any inconsistent statement made by us in a prospectus supplement. The registration statement we filed with the SEC includes exhibits that provide more detail on descriptions of the matters discussed in this prospectus. You should read this prospectus and the related exhibits filed with the SEC and any prospectus supplement, together with additional information described under the heading “Where You Can Find More Information.” Unless the context otherwise requires, all references to “Company”, “IGC”, “IGC Inc.”, “we”, “our”, “us” and similar terms in this prospectus refer to India Globalization Capital, Inc., together with its wholly owned subsidiaries IGC-M and HK Ironman, Ltd. and its direct and indirect subsidiaries (TBL, IGC-IMT, IGC-MPL, IGC-LPL and PRC Ironman) and Sricon, in which we hold a non-controlling interest. INDIA GLOBALIZATION CAPITAL, INC. (IGC) The Company We are India Globalization Capital, Inc. (the “Company” or “IGC”), a Maryland corporation, organized on April 29, 2005, as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition.On March 8, 2006, we completed an initial public offering of our Common Stock.On February 19, 2007, we incorporated India Globalization Capital, Mauritius, Limited (IGC-M), a wholly owned subsidiary, under the laws of Mauritius.On March 7, 2008, we consummated the acquisition of interests in two companies in India, Sricon Infrastructure Private Limited (“Sricon”) and Techni Bharathi Limited (“TBL”).Currently, IGC owns 77% of TBL and these shares are held by IGC-M. TBL is focused on the infrastructure industry.On June 21, 2012, IGC entered into a Memorandum of Settlement (the “MoS”) with Sricon and related parties, pursuant to which the Company gave up the 22% minority interest in Sricon in exchange for approximately 5 acres of land in Nagpur. The settlement is expected to close by the end of this financial year. On February 19, 2009, IGC-M beneficially purchased 100% of IGC Mining and Trading Private Limited (IGC-IMT) based in Chennai, India.IGC-IMT was formed on December 16, 2008, as a privately held start-up company engaged in the business of mining and trading.Its current activity is to operate shipping hubs and to trade iron ore.On July 4, 2009, IGC-M beneficially purchased 100% of IGC Materials, Private Limited (IGC-MPL) based in Nagpur, India, which conducts IGC’s quarrying business, and 100% of IGC Logistics, Private Limited (IGC-LPL) based in Nagpur, India, which is involved in the transport and delivery of ore, cement, aggregate and other materials.Together these companies carry out our mining and trading business in India.Each of IGC-IMT, IGC-MPL and IGC-LPL were formed by third parties at the behest of IGC-M to facilitate the creation of the subsidiaries.The purchase price paid for each of IGC-IMT, IGC-MPL and IGC-LPL was equal to the expenses incurred in incorporating the respective entities with no premium paid. On December 30, 2011, IGC acquired a 95% equity interest in Linxi HeFei Economic and Trade Co., aka Linxi H&F Economic and Trade Co., a People’s Republic of China-based company ("PRC Ironman") by acquiring 100% of the equity of H&F Ironman Limited, a Hong Kong company ("HK Ironman").Collectively, PRC Ironman and HK Ironman are referred to as "Ironman." India Globalization Capital, Inc. (”IGC,” the “Company,” or “we”) and its subsidiaries are engaged in the mining, and trading business and in the construction business.We operate in India and China. The Company’s medium term plans are to expand the number of iron ore mining sites s it has in China from four sites to seven and continue to build its iron ore assets.The business offerings of the Company include the purchasing and sale of iron ore and other minerals (lead, zinc, and rare earth, among others) as well as construction. 4 Table of Contents IGC’s organizational structure is as follows: Unless the context requires otherwise, all references in this report to the “Company”, “IGC”, “IGC Inc.”, “we”, “our”, and “us” refer to India Globalization Capital, Inc., together with its wholly owned subsidiaries IGC-M and HK Ironman, Ltd. and its direct and indirect subsidiaries (TBL, IGC-IMT, IGC-MPL, IGC-LPL and PRC Ironman) and Sricon, in which we hold a non-controlling interest. Subsidiaries Overview HK Ironman is a Hong Kong-based company incorporated on December 20, 2010 to acquire PRC Ironman.PRC Ironman was incorporated as Linxi Hefei Economic & Trade Co., Ltd. in China on January 8, 2008.PRC Ironman is a Sino-foreign equity joint venture (“EJV”) established by both foreign and Chinese investors (i.e., Sino means “China” herein).HK Ironman owns 95% of PRC Ironman.PRC Ironman is engaged in the processing and extraction of iron ore from sand and dirt at its beneficiation plants in southwest Linxi in the autonomous region of eastern Inner Mongolia, under the administration of Chifeng City, Inner Mongolia, which is located 250 miles from Beijing, 185 miles from Tianjin Port and 125 miles from Jinzhou Port and well connected by roads, planes and railroad. PRC Ironman owns four mining properties and operates three beneficiation plants on three separate properties, all located in Linxi.The four properties have about $400 Million of iron reserves calculated at price of about $100 per metric ton. Incorporated on February 19, 2007, India Globalization Capital, Mauritius, Limited (IGC-M) is a Mauritius based company that manages and owns all the subsidiaries based in India: IGC Materials, Private Limited (“IGC-MPL”), IGC Logistics, Private Limited (“IGC-LPL”), IGC India Mining and Trading (“IGC-IMT”) and Techni Bharathi Limited (“TBL”).The Indian subsidiaries including IGC-IMT are focused on the trading of materials like iron ore to customers in India and China. TBL was incorporated as a public limited company (but not listed on the stock exchange) on June 19, 1982, in Cochin, India.It was converted to a private limited company in 2012. TBL is an engineering and construction company engaged in the execution of civil construction, structural engineering projects, and trading.TBL has a focus in the Indian states of Kerala, Karnataka, and Tamil Nadu.As reported on Form 8-K on October 18, 2012, IGC, through its subsidiaries, , entered into a Settlement Agreement and a Share Purchase Agreement pursuant to which TBL will becomea fully-owned subsidiary of IGC. Core Business Competencies Our thesis is that as the infrastructures of India and China are built out and modernized, the demand for basic raw materials like iron ore used in the production of steel is expected to increase.We offer an integrated set of services to our customers based upon several core competencies.Our core business competencies are: 1. A sophisticated, integrated approach to biding, modeling, costing, management, and monitoring of mining and construction projects. 2. In-depth knowledge, history and ability to work in the iron ore sector in the autonomous region of Inner Mongolia and the southern and central states of India. 5 Table of Contents 3. Knowledge of low cost logistics for moving commodities across long distances in specific parts of India, the autonomous region of Inner Mongolia and parts of Mongolia. 5. In-depth knowledge of the licensing process for mines in Inner Mongoliaand southern and central India. 6. Strong relationships with several important construction companies and mine operators in southern and central India, Mongolia, and strong relationships at the appropriate levels of government in the autonomous region of Inner Mongolia. 7. Access to the sand ore in the hills of Inner Mongolia. Business Areas 1.Mining and Trading (“M&T”). Our mining, trading and quarrying activity currently centers on a) sale of iron ore beneficiated at our plants in China, and b) sale of iron ore to customers in India and in China and sale of rock aggregate to customers in India.India is the fourth largest producer of iron ore while China is the world’s largest steel producer.The Freedonia Group projected in May 2010 that China’s $1.15 trillion construction industry would grow 9.1% every year until 2014.A Reuters’ poll published on the week of September 10, 2012, reports that the market consensus is for growth in 2012 to come in at 7.7 percent, with the last three months of the year picking up from 7.4 to 7.6 percent. However, China’s government has also announced a one trillion yuan ($158 billion) infrastructure spending drive. This stimulus package is projected to rekindle China’s demand for steel.According to the World Steel Association, China accounted for 648 million metric tons of steel production in 2010. As The Wall Street Journal reported, this production was almost half of total global output.On August 6, 2012, The Wall Street Journal stated that China produced 683 million metric tons in 2011 and is expected to produce about 679 million metric tons in 2012. China is also a net importer of iron ore from Australia, Brazil, India and other countries.According to Reuters, September 11, 2012, “China produces about 1 billion tons a year of iron ore and buys 60 percent of the steelmaking raw material traded globally.” Global prices for iron ore are set through negotiations between China Steel and the large suppliers Rio Tinto, BHP Billiton and Vale.Once prices are set, the rest of the global markets follow that pricing.Prices for iron ore have increased about seven fold from 2003 to a high of $180 per metric ton at the end of 2010.However in fiscal 2012, iron ore prices dropped to between $95 and $125 per metric ton. We believe that IGC is well positioned to provide some Chinese steel mills with the iron ore needed to meet their demand. We have relationships and in some cases agreements with mine owners in Orissa and Karnataka, two of the largest ore mining belts in India.In addition, we operate facilities at seaports on the west coast of India and to a lesser extent on the east coast of India.The facilities consist of an office and a plot of land within the port to store iron ore.We service a customer in China by buying ore from Indian mine owners, transporting it to seaports and then subcontracting stevedores to load the ships.For about two year the Indian government, pending an inquiry into illegal mining and environmental concerns, had closed the Indian mines. However, on September 3, 2012, the Economic Times announced that the Supreme Court lifted the ban on eighteen iron ore mines in Karnataka. While this decision opens up to 5 million tons of production a year, Karnataka still has not allowed exporters to ship raw material overseas.The Company is exploring other countries from which to obtain a supply of low-grade iron ore including the country of Mongolia. In China we are engaged in the processing and extraction of iron ore from sand and dirt at its beneficiation plants, which converts low-grade ore to high-grade ore through a dry and wet separation process. This provides IGC with a platform in China to expand its business.Our goal is to ship low-grade iron ore, when available from India, to China, convert the ore to higher-grade ore and sell it to customers in China. This allows us to maximize our capacity at the beneficiation plants. Our customers include local traders and steel mills near the port of Tianjin and steel mills located there.This area has excellent access roads consisting of multi-lane highways. Our staff is experienced in delivering and managing the logistics of ore transport. As Indian infrastructure modernizes, the demand for raw materials like rock aggregate, iron ore and similar resources is projected to increase.For example, in 2009, according to the Freedonia Group, India was the third largest stone aggregate market in the world.The report projected that Indian demand for crushed stone will increase to 770 million metric tons in 2013 and 1.08 billion metric tons in 2018.In 2012, the Freedonia Group announced “the global market for construction aggregates (e.g., sand, crushed stone, gravel) is expected to increase 5.2 percent annually through 2015 to 48.3 billion metric tons.Our share of the mining and trading market is significantly less than 1%.However, we have an opportunity to consolidate and grow our market share in a specific geographic area, which is our focus. 6 Table of Contents 2.Construction: highway and heavy construction.According to the global market researcher eMpulse, the size of the construction industry in India is approximately $53 billion. The Indian government has developed a plan to build and modernize Indian infrastructure.The Wall Street Journal reported on March 23, 2010 that the government planned to double infrastructure spending from $500 billion to $1 trillion.It will pay for the expansion and construction of rural roads, major highways, airports, seaports, freight corridors, railroads and townships.According to BBC, India's government has pledged to move ahead with major infrastructure projects to give a boost to the country's slowing economy and revive the plans to build new highways, airports and ports, among other things during the ongoing fiscal year. Prime Minister Manmohan Singh stated last June 6, 2012, that some of the projects to start the economic boost include contracts to build 9,500 kilometers of roads; three new airports at Navi Mumbai, Goa and Kannur; the upgrade to international standard of at least "three or four" of five airports - Lucknow, Varanasi, Coimbatore, Trichy and Gaya; two new aviation hubs to make India a major transit point and two new ports in Andhra Pradesh and West Bengal. Minister Singh estimated 1 trillion dollars in the next five years to building the infrastructure planned and said that the government alone would be unable to invest the amount.”Through our subsidiary, TBL, we have been engaged in highway and heavy construction.We have, in the past, constructed highways, rural roads, tunnels, dams, airport runways and housing complexes, mostly in southern states.We are pre-qualified by the National Highway Authority of India (NHAI) and other agencies for construction contracts.Our share of the overall Indian construction market is very small.However, the prequalification and prior track record provides a way to grow the Company in highway and heavy construction.Currently, the focus is on the recovery of construction delay claims that we are pursuing against NHAI, the Airport Authority of Cochin and the Orissa State Works.Our share of the overall market in India is significantly less than 1%. The board is evaluating the strategic value associated with the construction business. Revenue contribution The following table sets out the revenue contribution from our subsidiaries: Period ended September30, 2012 TBL Construction 14 % IGC-IMT M&T 0 % IGC-MPL M&T 0 % IGC-LPL M&T 0 % PRC - Ironman M&T 86 % Total IGC 100 % Customers In China our present and past customers include several steel mills, including local traders and steel mills near the port of Tianjin. In India our present and past customers include the National Highway Authority of India, several state highway authorities, the Indian railways, and private construction companies. Growth strategy and business model Our growth strategy and business model are to: 1.Leverage our expertise in the logistics and supply of iron ore by increasing the number of beneficiation plants, shipping hubs and iron ore reserves. 2. Increase our supply chain to procure low-grade ore that can be beneficiated in our plants in China. 3.Expand our iron ore assets by acquiring more beneficiation plants and mines. Competition Ironman’s beneficiation plants are located 185 miles from the port of Tianjin.Other than about 10 kilometers of dirt road leading over a bridge and over the hills, the access to Tianjin port and steel mills located there is excellent consisting of multi-lane highways.The competition in the immediate area consists of three other operators and is fairly limited mainly because demand for ore within China is high and the market can absorb almost any amount of ore that is produced. We compete on price, quantity, and quality. While the iron ore industry is well established and relatively efficient market, we remain competitive because we have geographic advantage in Inner Mongolia as we are, with three plants, one of the larger suppliers in the area. 7 Table of Contents We operate in an industry that is competitive.However, the industry is fragmented in the area where we operate and we believe that the overall demand for suppliers and contractors will permit us to compete for projects and contracts that are appropriate for our size and capabilities. Seasonality In 2011, the area of Chifeng and Inner Mongolia was subject to inclement weather.Typically, the months of May through September are rainy.On average, the rainfall is between 1.1 inches per month to a high of 4.7 inches per month, typically in July.This level of rainfall is not disruptive to the production of ore and in most cases the plant is operational.However, in 2011, the area received very heavy rainfall that caused flooding through the region.It had a serious impact on PRC Ironman’s operations, as PRC Ironman could not operate the mines and the plant for over four months.The heavy rains and flooding destroyed over 16,000 houses and over 6,000 hectares of farmland.It also destroyed the bridge connecting our production facilities to the main highways.Limited damage was sustained to the plant and repairs have been made. There is seasonality in our business in India during the Indian monsoons. The northeast monsoons historically arrive on June 1st annually, followed by the southwest monsoons, which usually continue intermittently until September.Historically, many of the ports close during the monsoon months because of heavy rains.Activities such as the export of iron ore slows down due to the rough seas.Flooding in the mines can slow production during the monsoon season. Employees and Consultants As of November 30, 2012, we employed a work force of approximately 67 employees and contract workers in the U.S., India, China, Hong Kong and Mauritius.Employees are typically skilled workers including executives, engineers, accountants, sales personnel, truck drivers and other specialized experts.Contract workers require less specialized skills.The truck drivers tend to be contract workers.We make diligent efforts to comply with all employment and labor regulations, including immigration laws in the many jurisdictions in which we operate.In order to attract and retain skilled employees, we have implemented a performance based incentive program, offered career development programs, improved working conditions and provided United States work assignments, technology and U.S. GAAP training and other fringe benefits. We hope that our efforts will make our company the employer of choice. Environmental Regulations India and China have strict environmental, occupational, health and safety regulations.In most instances, the contracting agency regulates and enforces all regulatory requirements.As part of the mandate in the area, Ironman has undertaken a conservation effort as well as an effort to create a sustainable environment.Ironman actively plants grass and shrubs in the hills after they are excavated and uses the water from the processing plant to irrigate the grass and shrubs.In addition, a certain portion of our revenue is set aside as a reserve fund for environmental development. Operational Currency Our operational currency in China is the renminbi (RMB) and in India is the rupee (INR).Neither currency is currently freely convertible into USD.Repatriating money from either India or China requires permission from government authorities and can often take many months. As reported in Bloomberg, on November 17, 2012 the Chinese Central Bank Governor Zhou Xiaochuan said that full convertibility of the Yuan will be the next step in an overhaul of the exchange–rate system.On November 27, 2012 Bloomberg reported that the Yuan has gained 9.3 percent in nominal terms and 12.6 percent in real terms against the dollar since June 2010.Generally, the RMB is the best performer of the BRIC countries and has appreciated 24% to the dollar in the past decade.If a similar appreciation occurs, it will increase the purchasing power of Chinese steel mills buying iron ore, which is traded in U.S. dollars.Chinese firms could buy more ore, even at a higher price, and IGC would benefit from an appreciation of the RMB. On April 15, 2012, as reported in the Financial Times of India, the Governor of the Reserve Bank of India said that India would “gradually” move towards capital account convertibility only after preconditions like fiscal consolidation are met. 8 Table of Contents Information and timely reporting Our operations are located in India and China where the respective accepted accounting standards are the Indian and Chinese GAAP, respectively.In many cases, the Indian and Chinese GAAPs are not congruent with U.S. GAAP.Indian and Chinese accounting standards are evolving toward IFRS (International Financial Reporting Standards).We engage an independent public accounting firm registered with the U.S. PCAOB to conduct an annual audit of our financial statements.The process of producing financial statements is at times cumbersome and places significant demands upon our existing staff.We believe we are still some time away from having processes and adequately trained personnel in China to meet the reporting timetables set out by U.S. reporting requirements.Until then we expect, on occasion, to file extensions to meet U.S. reporting timetables.We require extra time in order to consolidate financial statements between the three countries.While we endeavor to meet reporting timetables, it is possible that we may fail to meet these timetables.Failure to file our reports in a timely fashion can result in severe consequences including the potential delisting of our securities.In addition, our access to capital may become more difficult or limited if we fail to meet reporting deadlines.We will make our annual reports, quarterly reports, proxy statements and up-to-date investor presentations available on our website, www.indiaglobalcap.com, as soon as they are available.Our SEC filings are also available, free of charge, at www.sec.gov. Our principal executive offices are located at 4336 Montgomery Avenue, Bethesda, Maryland 20814 and our telephone number is (301)983-0998. We maintain a website at www.indiaglobalcap.com. The information contained on our website is not incorporated by reference in this prospectus supplement or the accompanying prospectus, and you should not consider it a part of this prospectus supplement or the accompanying prospectus. For additional information about us, you should refer to the information described in “Where You Can Find More Information” in this prospectus. THE SECURITIES WE MAY OFFER We may offer shares of our common stock, preferred stock, or warrants to purchase any of such securities, either individually or in units, with a total value of up to $6,000,000 from time to time under this prospectus at prices and on terms to be determined by market conditions at the time of any offering. This prospectus provides you with a general description of the securities we may offer. Each time we offer a type or series of securities under this prospectus, we will provide a prospectus supplement that will describe the specific amounts, prices and other important terms of the securities, including, to the extent applicable: • Designation or classification; • Aggregate principal amount or aggregate offering price; • Maturity, if applicable; • Original issue discount, if any; • Rates and times of payment of interest or dividends, if any; • Redemption, conversion, exercise, exchange or sinking fund terms, if any; • Ranking; • Restrictive covenants, if any; • Voting or other rights, if any; • Conversion prices, if any; and • Material U.S. federal income tax considerations. The prospectus supplement and any related free writing prospectus that we may authorize to be provided to you may also add, update or change information contained in this prospectus or in documents we have incorporated by reference. However, no prospectus supplement or free writing prospectus will offer a security that is not registered and described in this prospectus at the time of the effectiveness of the registration statement of which this prospectus is a part. RISK FACTORS An investment in our securities involves a high degree of risk. Prior to making a decision about investing in our securities, you should carefully consider the specific risk factors discussed in the sections entitled “Risk Factors” contained in any applicable prospectus supplement and our filings with the SEC and incorporated by reference in this prospectus, together with all of the other information contained in this prospectus, or any applicable prospectus supplement. If any of the risks or uncertainties described in our SEC filings or any prospectus supplement or any additional risks and uncertainties actually occur, our business, financial condition and results of operations could be materially and adversely affected. In that case, the trading price of our securities could decline and you might lose all or part of the value of your investment. 9 Table of Contents INCORPORATION BY REFERENCE The following documents filed with the SEC by India Globalization Capital, Inc. (the “Company”) pursuant to the Securities Act of 1933, as amended (the “Securities Act:”) and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are hereby incorporated by reference in this registration statement: • Our Annual Report on Form 10-K for the fiscal year ended March31, 2012. •
